DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 01/07/2021.
B.	Claims 81-100 remains pending.
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 81-100 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rauschenbach, Tina et al. (US Pub. 2017/0329479 A1), herein referred to as “Rauschenbach”.





at least one processor configured to (fig. 11 depicts processor filled device clients):

output a signal for rendering a table containing a plurality of cells, wherein at least a first cell is enabled to contain static data and at least a second cell is enabled to contain dynamic data (fig. 8 depicts examples of cells displaying within a user interface populated with static and dynamic content that can be added to the home user interface of figure 9);

provide access to a menu of values for inclusion in at least the second cell, wherein the menu of values identifies dynamic data values associated with selectable animations (fig.4 depicts status animation that shows changing graphics related to information source it is tied too; par. 65-67);

enable selection of a dynamic data value to specify an associated selectable animation for inclusion in the second cell (fig.9b and par.82 shows an example app finder interface 950A that may be displayed on common UI 100 after the user activates app finder tile 151, in accordance with the principles of the present disclosure. Applications shown in app finder interface are dynamic in that their values are updated and displayed within cell they are rendered to in fig. 9a); and

cause the associated selectable animation in the second cell to dynamically display while the first cell displays static data (fig.10A shows static information that is consistent, like users name that can be associated with other cells that can display dynamic content updates).

As for claim 82, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation includes moving graphics (par. 47 dynamic content example).

As for claim 83, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation is dynamic custom text (par. 47 text can be changed in relation to updates to content represented within a cell presented in user interface).

As for claim 84, Rauschenbach teaches. The system of claim 81, wherein the dynamic data is stored in a memory (par. 112 memory of the clients and servers used to store content to be rendered within the user interface).

As for claim 85, Rauschenbach teaches. The system of claim 84, wherein the memory is associated with a remote server (par. 83 example of servers outside of the client device).



As for claim 87, Rauschenbach teaches. The system of claim 81, wherein the at least one processor is further configured to enable customization of a plurality of cells in differing rows or columns to include the dynamic data (fig. 10a which displays domain-pertinent and user-pertinent (e.g. for a “sales” domain) to a user… Such that OVP 1000 may include an arrangement or mosaic array of cards (e.g., cards 1020-1040, etc.) to present domain-pertinent and user-pertinent content to the user. The cards may include, for example, Variable Content Packages (VCP) cards. The displayed OVP content may be determined by the system, a user, or an administrator's selection of Domain(s) and Role(s) via, for example, a Settings UI in the Launchpad, and additionally by the OVP application itself. This may ensure that the OVP content maintains relevance to the individual user and the way he or she works. The mosaic layout of VCP cards UI and corresponding content displayed within a VCP card in the OVP may be personalized by the user or administrator).

As for claim 88, Rauschenbach teaches. The system of claim 81, wherein the second cell is enabled to simultaneously display the static data together with dynamic data (fig. 9a depicts various different types of content together).



As for claim 90, Rauschenbach teaches. The system of claim 89, wherein the dynamic display of the associated selectable animation in the second cell is enabled via an action (fig. 9B mouse select menu from 9A).

As for claim 91, Rauschenbach teaches.    The system    of claim    90,    wherein    the    action includes a cursor hover (fig. 9B mouse select menu from 9A).

As for claim 92, Rauschenbach teaches.    The system    of claim    83,    wherein    the    dynamic custom text is based on an input, and wherein the input is enabled to cause an update to the menu of values for inclusion in the plurality of cells (fig. 17).

As for claim 93, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation is a custom graphic (fig. 10A graph displayed in lower left side of user interface as an example).

content may be static or dynamic…”).
 
As for claim 95, Rauschenbach teaches.    The system    of claim    81,    wherein    the    at least one processor is further configured to enable selective inclusion of static data in some of the plurality of cells and selective inclusion of dynamic data in others of the plurality of cells (fig. 9A shows two types of content; par. 57 teaches that content can be static or dynamic).


As for claim 96, Rauschenbach teaches. The system of claim 81, wherein the at least one processor is further configured to enable designating a column or row as accepting either dynamic data or static data (par.55 example of data into column and rows and par. 57 as content as static or dynamic).


As for claim 98, Rauschenbach teaches. The non-transitory computer readable medium of claim 97, wherein the second cell is enabled to simultaneously display static data together with dynamic data (par.57 example of content to be static or dynamic).

As for claim 100, Rauschenbach teaches. The method of claim 99, wherein the second cell is enabled to simultaneous display static data together with dynamic data (fig. 9a shows different data displayed simultaneously adjacent to each other).

 (Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 17, 2021